UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8164


MARK ANTHONY BARNES,

                Plaintiff – Appellant,

          v.

DAVID WHITTED, Deputy Assistant Commonwealth Attorney; H.
K. REVELEY, JR., Private Attorney,

                Defendants - Appellees



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cv-01340-LMB-IDD)


Submitted:   April 24, 2013                   Decided:   May 7, 2013


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Anthony Barnes, Appellant Pro Se. Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellee David
Whitted.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark Anthony Barnes appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to

state   a   claim.   We    have      reviewed   the   record   and    find    no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         Barnes v. Whitted, No. 1:12-cv-01340-

LMB-IDD (E.D. Va. Nov. 27, 2012).           We deny Barnes’s motions to

appoint counsel, dismiss a party, for production of documents,

to hold a settlement conference and to amend a cause of action.

Finally, we deny leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before   this      court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2